DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 January 2022 has been entered.
The Amendments and Remarks filed 14 January 2022 in response to the Office Action of 18 October 2021 are acknowledged and have been entered. Claim 14 is amended. Claims 17 and 23-33 are cancelled.  Claim 25 remains withdrawn from prosecution as being drawn to non-elected subject matter. Claims 14 and 18-24 are pending and being examined on the merits. 
Any rejection or objection not reiterated herein has been overcome by Applicant’s amendments and/or arguments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14, 18-20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Le Fourn (WO 2014/118619, published August 7, 2014) in view of Ramírez Martínez (US 20170022519A1, claiming priority to 11/27/2014) and Kim (Kim et al. (2007) Plasmid 58: 228-239).
Regrading claim 14, Le Fourn teaches a MAR plasmid (see Figure 1) comprising a eukaryotic expression cassette having a structure in which a DNA construct (X) containing a GFP coding sequence and a SV40 polyadenylation sequence is sandwiched between a GAPDH promoter (P) and a SV40 enhancer (P’), in the stated order, and therefore teaches the ordering (P), (X), (P’) (pg. 60, last paragraph and Figure 1). Le Fourn teaches that the gene expression cassette further comprises inverted terminal repeats (ITRs) (T) (i.e., transposon sequences) that flank the eukaryotic expression cassette that comprises the promoter (P) and enhancer (P’), as discussed above, and are recognized by a transposon, and therefore teaches the ordering (T), (P), (X), (P’), (T) (Figure 1; pg. 32, paragraph 1). Le Fourn further teaches a MAR (M) element that is downstream of the eukaryotic expression cassette (Figure 1). Le Fourn teaches that MARs are generally characterized as sequences in the DNA of eukaryotic chromosomes where the nuclear matrix attaches (i.e., a nuclear matrix binding sequence) and therefore teaches the ordering (T), (P), (X), (P’), (M), (T) (pg. 32, paragraph 4). Le Fourn further teaches that the transposons enable the genes of interest between the two ITRs to be easily mobilized into target genomes (pg. 32, paragraph 1). Le Fourn further teaches observing an increase of GFP expression and integration in the presence of MAR elements (pg. 57, last paragraph). Le Fourn teaches that the nucleic acid constructs is designed to improve transgene expression in mammalian cells (pg.1, paragraph 1).  Le Fourn teach that the circular plasmid further comprises a replication initiation sequence ORI (S) arranged upstream of the promoter (P) and/or downstream of the enhancer (P’) (see Figure 1), and therefore teaches that the components of the gene expression cassette are of the following order: (T), (P), (X), (P’), (M), (T), (S) or (S), (T), (P), (X), (P’), (M), (T). 
Regarding claim 19, Le Fourn teaches that the promoter is the SV40 or CMV promoter (pg. 7, paragraph 2, pg. 49, last paragraph, and pg. 50, paragraph 3).
Regarding claim 20, Le Fourn teaches that the enhancer comprises (P’) a SV40 enhancer (pg. 60, last paragraph).
Regarding claims 22 and 23, Le Fourn teaches a plasmid or vector comprising the gene expression cassette (Figure 1).
Regarding claim 24, Le Fourn teaches using the gene expression cassette to express GFP (i.e. a gene of interest) (pg. 49, last paragraph).
Le Fourn does not teach or suggest the arrangement of the nuclear matrix binding sequence (M) and the replication initiation sequence (S) being linked downstream to the enhancer (P') in which the “gene expression cassette”, which is interpreted as the region flanked by the transposon sequences, comprises the replication initiation sequence according to the order of (T), (P), (X), (P’), (M), (S), (T).
Kim teaches enhanced expression of EGFP gene in cells by the addition of an autonomously replicating sequence (ARS) element (abstract).  Kim teaches that origins of replication are found in close proximity to matrix attachment regions (MARs) and that the identified origins are always located at or near the MAR elements (abstract and pg. 229, col. 2, paragraph 2). Kim teaches that MARs have consistently been found to increase transcriptional rates, due to cis-acting elements like the enhancers (pg. 229, col.1, paragraph 2).  Kim teaches that MAR clones displaying a strong origin of replication and enhancer activity should be useful as gene expression vectors for the enhancement and/or prolongment of expression in vitro using an expression system, or as tools for the episomal replication of foreign genes in animal or plant cells (pg. 229, col. 2, paragraph 2).
Regarding claim 18, Kim teaches autonomously replicating sequence (ARS) (abstract).
Ramírez Martínez teaches the incorporations an origin of replication and a scaffold /matrix attachment region (S/MAR) for association with the nuclear matrix which allows lentiviral episomes to replicate and segregate into daughter cells, thereby achieving stable expression of the transgene both in quiescent cells and actively dividing cells without the intervention of viral proteins [0032 and Figure 2]. Ramírez Martínez teaches S/MAR followed by the origin of replication, both of which are downstream of the enhancer (Figure 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the expression cassette of Le Fourn by placing a replication initiation sequence (S) next and downstream of the MAR (M) which are both arranged downstream of the enhancer as taught by Kim and Ramírez Martínez.  This arrangement would give rise to the elected embodiment of T, P, X, P’, M, S, and T.  One of ordinary skill would be motivated to make the modification for the advantage of enhancement and/or prolongment of transgene expression. Each of Le Fourn, Kim and Ramírez Martínez describe nucleic acid expression vectors for the genomic integration and expression of heterologous genes of interest in mammalian cells, as discussed above. Accordingly, it would have been entirely predictable to have combined the disclosures of Le Fourn, Kim and Ramírez Martínez for the common purpose of enhancing genomically integrated gene expression in mammalian cells.  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Le Fourn, Kim and Ramírez Martínez as applied to claims 14, 18-20, and 22-24 above, and further in view of Jones (Jones et al. (2005) The Journal of Biological Chemistry, 280(42):35733-35741).
The teachings of Le Fourn, Kim and Ramírez Martínez are discussed above as applied to claims 14, 18-20, and 22-24, and similarly apply to claim 21.
Regarding claim 21, Le Fourn, Kim and Ramírez Martínez do not teach or suggest that the gene of interest contains a gene encoding part or a whole of HRG.
Jones teaches that histidine-rich glycoprotein (HRG) binds to cell surface heparin sulfate on viable cells and also binds very strongly to cytoplasmic ligands exposed in necrotic cells (abstract). Jones teaches making HRG through recombinant protein production (page 35734, column 1, paragraph 3) and using it by exposure to target cells (page 35734, column 1, paragraph 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the gene expression cassette as taught and suggested by Le Fourn, Kim and Ramírez Martínez to express HRG because it would have merely amounted to a simple substitution of one known protein of interest for another to yield predictable results. One of ordinary skill in the art would have been motivated to have done so for the advantage of producing HRG for use in a method such as described by Jones. One of ordinary skill in the art would have considered the gene expression cassette as taught and suggested by Le Fourn, Kim and Ramírez Martínez to be useful for the production of HRG because Le Fourn teaches that it is designed to improve transgene expression in mammalian cells (page 1, paragraph 1).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 14 and 18-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 9-11, and 15 of U.S. Patent No. US9493776B2 in view of Le Fourn (WO 2014/118619, published August 7, 2014),  Ramírez Martínez (US 20170022519A1, claiming priority to 11/27/2014), Kim (Kim et al. (2007) Plasmid 58: 228-239), and Jones (Jones et al. (2005) The Journal of Biological Chemistry, 280(42):35733-35741). 
Claim 1 of U.S. Patent No. US9493776B2 claims all the limitation of the instant application except where the gene cassette is in the following order: (T), (P), (X), (P'), (M), (S), (T).
The teachings of Le Fourn, Kim, Ramírez Martínez, and Jones are discussed above.  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the expression cassette of U.S. Patent No. US9493776B2 where the expression cassette is in the order of (T), (P), (X), (P'), (M), (S), (T).  One skilled artisan would be motivated to make the modification for the advantage of increasing transgene expression.  This modification would be combination of prior art elements according to known methods to yield the result of enhanced and prolonged gene expression as each reference describe expression vectors for the genomic integration and expression of heterologous genes of interest in mammalian cells.

Claims 14 and 18-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US9222107 in view of Le Fourn (WO 2014/118619, published August 7, 2014),  Ramírez Martínez (US 20170022519A1), Kim (Kim et al. (2007) Plasmid 58: 228-239), and Jones (Jones et al. (2005) The Journal of Biological Chemistry, 280(42):35733-35741). 
Claim 1 of U.S. Patent No. US9222107 claims all the limitation of the instant application except where the gene cassette is in the following order: (T), (P), (X), (P'), (M), (S), (T).
The teachings of Le Fourn, Kim, Ramírez Martínez, and Jones are discussed above.  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the expression cassette of U.S. Patent No. US9222107 where the expression cassette is in the order of (T), (P), (X), (P'), (M), (S), (T).  One skilled artisan would be motivated to make the modification for the advantage of increasing transgene expression.  This modification would be combination of prior art elements according to known methods to yield the result of enhanced and prolonged gene expression as each reference describe expression vectors for the genomic integration and expression of heterologous genes of interest in mammalian cells.


Response to Arguments
Applicants argue that none of the gene expression cassettes shown in Le Fourn include the arrangement of (M) and (S) of the gene expression cassette of the present invention nor include an arrangement of the nuclear matrix binding sequence (M) and the replication initiation sequence (S) that is linked downstream to the enhancer (P’), as recited in claim 14.  
Applicant’s arguments have been considered and found not persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Kim teaches the arrangement of (M) and (S) in a gene expression cassette and teaches them linked downstream of an enhancer.  It is the combination of Le Fourn, Kim and Ramírez Martínez who teaches the arrangement of the nuclear matrix binding sequence (M) and the replication initiation sequence (S) that is linked downstream to the enhancer (P’), as recited in claim 14.

Applicants argue the use of improper hindsight as neither Le Fourn nor Fu show the arrangement of (M) and (S) or an arrangement of (S) being upstream and downstream of (T), as required by claim 14.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Furthermore applicant’s arguments have been considered and are moot in view of the new rejection set forth above.  Ramírez Martínez teaches the arrangement of (M) and (S) in a gene expression cassette and Kim teaches that (M) and (S) should be at or near each other.  Therefore a skilled artisan would be motivated to place the (S) next to the (M) on Le Fourn such that the arrangement is upstream and downstream of the (T) sequences. 

Applicants argue that Fu also fails to teach or suggest transposon sequences upstream and downstream of a replication initiation sequence, and Le Fourn and Fu, taken combined or separately, cannot teach or suggest transposon sequences upstream and downstream of a replication initiation sequence, as recited in claim 14.  Applicants argue that Le Fourn combined with Fu only teach ORI outside of transposon sequences.  
Applicant’s arguments have been considered and are moot in view of the new rejections set forth above.  As discussed above, Le Fourn teaches a gene expression cassette with the following configuration: (T), (P), (X), (P'), (M), (T);  Kim teaches that MAR clones located at origin of replication along with enhancer activity should be useful as gene expression vectors for the enhancement and/or prolongment of expression in vitro using an expression system; and Ramírez Martínez that teaches MARs placed next to origins, both located downstream of enhancers, achieve stable transgene expression.  Therefore Kim and Ramírez Martínez provides a rationale to locate a (S) within the expression construct of Le Fourn such that the (T) sequences are located upstream and downstream of a (S) sequence to arrive at the cassette as recited in claim 14.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.G./Examiner, Art Unit 1636                  




/NANCY J LEITH/Primary Examiner, Art Unit 1636